952 F.2d 1397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Marrie MILLER, Defendant-Appellant.
No. 91-2027.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge*.

ORDER

2
The defendant is appealing an order denying her motion to withdraw her guilty plea to a charge of conspiracy.   The defendant filed her notice of appeal on September 6, 1991, prior to sentencing.   For purposes of 28 U.S.C. § 1291, the final judgment was entered on September 19, 1991, when the judgment and conviction order was entered on the district court's docket sheet.


3
In a criminal case, the final judgment for purposes of appeal is the sentence.   Berman v. United States, 302 U.S. 211, 212 (1937).   The defendant's appeal in this case was premature.   The court notes that the defendant has filed a second, timely appeal in Case No. 91-2107 which permits her to appeal the district court's final decision and argue that her motion to withdraw her guilty plea was wrongfully denied.   See United States v. Gottlieb, 817 F.2d 475 (8th Cir.1987).


4
It is therefore ORDERED that the defendant's appeal in this case is dismissed sua sponte for lack of appellate jurisdiction.   Rule 9(b)(1), Local Rules of the Sixth Circuit.   This order is without prejudice to the defendant's right to pursue her appeal in Case No. 91-2107.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the U.S. Court of Appeals for the Second Circuit, sitting by designation